Opinion by
Judge Blatt,
The appellant, Rose A. Connelly, appeals here from a decision by the Workmen’s Compensation Appeal Board (Board) granting her benefits for a limited period of time but finding that her disability had terminated on February 24, 1976 and cutting off benefits as of that date.
The appellant argues that the finding of fact by the referee as affirmed by the Board that her disability had terminated is not supported by substantial evidence. The record, however, contains a physician’s report which stated, “I do not think that this woman has any disability at this time.” This unequivocal statement supplies the requisite evidence to support the findings, even though medical evidence to the contrary was also introduced. It is for the fact-finder to resolve such conflicts and determine which evidence to accept as credible, not for this Court. City of Johnstown v. Workmen’s Compensation Appeal Board, 33 Pa. Commonwealth Ct. 464, 381 A.2d 1355 (1978); DiCamillo v. City of Philadelphia, 16 Pa. Commonwealth Ct. 402, 328 A.2d 223 (1974).
We must, therefore, affirm the order of the Board.
Order
And Now, this 4th day of April, 1979, the order of the Workmen’s Compensation Appeal Board in the above-captioned matter is hereby affirmed.